Case: 22-40155          Document: 00516588766              Page: 1       Date Filed: 12/23/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                                   United States Court of Appeals
                                                                                            Fifth Circuit

                                                                                          FILED
                                                                                  December 23, 2022
                                          No. 22-40155                                 Lyle W. Cayce
                                                                                            Clerk

   Isreal Hudgins,

                                                                       Plaintiff—Appellant,

                                              versus

   Jeffery Catoe; Jeffery Richardson; Michael McNeal;
   Gregory Dingas; Pamela Pace; Santanna Denise Tave,

                                                                    Defendants—Appellees.


                      Appeal from the United States District Court
                           for the Eastern District of Texas
                                USDC No. 6:17-CV-540


   Before King, Jones, and Smith, Circuit Judges.
   Per Curiam:*
          In 2020, Isreal Hudgins, Texas prisoner # 1649033, filed a 42 U.S.C.
   § 1983 complaint, which was dismissed for failure to state a claim upon which
   relief can be granted; the district court also denied Hudgins leave to proceed
   in forma pauperis (IFP), certifying that an appeal was not taken in good faith.
   Hudgins then moved this court for leave to proceed IFP on appeal and



          *
              This opinion is not designated for publication. See 5th Cir. R. 47.5.”
Case: 22-40155      Document: 00516588766           Page: 2    Date Filed: 12/23/2022




                                     No. 22-40155


   requested the appointment of counsel. We denied Hudgins’s IFP motion,
   denied his motion for the appointment of counsel, and dismissed his appeal
   as frivolous. Hudgins v. Catoe, 821 F. App’x 392, 392-93 (5th Cir. 2020). We
   advised Hudgins that he had two strikes under 28 U.S.C. § 1915(g) and
   issued a sanction warning. Id. at 392-93.
          In February 2022, Hudgins filed in the district court a motion to
   reopen his § 1983 case and a motion for reconsideration, along with other
   motions, all of which the district court construed as untimely motions seeking
   relief from a final judgment under Federal Rule of Civil Procedure 60(b).
   The district court denied the motions, denied Hudgins IFP status on appeal,
   and certified that an appeal would not be in good faith for the reasons set forth
   in this court’s prior opinion, district court’s prior order of dismissal, and the
   magistrate judge’s report and recommendation in the closed case.
          Hudgins now moves this court for leave to proceed IFP on appeal. By
   moving to proceed IFP, Hudgins is challenging the district court’s
   certification that his appeal is not taken in good faith. See Baugh v. Taylor,
   117 F.3d 197, 202 (5th Cir. 1997). Thus, his request “must be directed solely
   to the trial court’s reasons for the certification decision.” Id. Our inquiry
   into a litigant’s good faith “is limited to whether the appeal involves legal
   points arguable on their merits (and therefore not frivolous).” Howard v.
   King, 707 F.2d 215, 220 (5th Cir. 1983) (internal quotation and citation
   omitted).
          Although we apply less stringent standards to parties proceeding pro
   se than to parties represented by counsel and liberally construe briefs of pro
   se litigants, “even pro se litigants must brief arguments in order to preserve
   them.” Mapes v. Bishop, 541 F.3d 582, 584 (5th Cir. 2008); see Fed. R. App.
   P. 28(a)(8). Hudgins has failed to raise any argument in his three-page brief
   challenging the district court’s certification decision. He therefore has




                                          2
Case: 22-40155      Document: 00516588766          Page: 3   Date Filed: 12/23/2022




                                    No. 22-40155


   abandoned any challenge to the certification decision. See Brinkmann,
   813 F.2d at 748; Howard, 707 F.2d at 220. He also fails to mention, much
   less challenge, the district court’s determinations that his motions arose
   under Rule 60(b); that the motions were untimely; and that the arguments
   raised in the motions provided no basis for granting relief under Rule 60(b).
   While those issues may not go to the certification decision, they nevertheless
   are deemed abandoned. See Brinkmann, 813 F.2d at 748. Finally, insofar as
   Hudgins may be seeking to appeal this court’s September 17, 2020, order
   denying his request for the appointment of counsel, he cannot do so by filing
   a motion to reopen in the district court, and the time for seeking rehearing in
   this court expired long ago. See Fed. R. App. P. 40(a).
          Accordingly, Hudgins’s motion for leave to proceed IFP on appeal is
   DENIED. Because “it is apparent that an appeal would be meritless,”
   Baugh, 117 F.3d at 202 n.24, his appeal is DISMISSED as frivolous, see 5th
   Cir. R. 42.2.
          The dismissal of this appeal as frivolous constitutes a strike under
   28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir
   1996), abrogated in part on other grounds by Coleman v. Tollefson, 135 S. Ct.
   1759, 1762-63 (2015). Thus, because Hudgins now has three strikes, see
   Hudgins, 821 F. App’x at 392-93 (imposing two strikes), he is BARRED
   from proceeding IFP in any civil action filed in a court of the United States
   while he is incarcerated or detained in any facility unless he is under
   imminent danger of serious physical injury. See § 1915(g). Hudgins is
   WARNED that any pending or future frivolous or repetitive filings in this
   court or any court subject to this court’s jurisdiction may subject him to
   additional sanctions, and he should be directed to review all pending matters
   and move to dismiss any that are frivolous, repetitive, or otherwise abusive.




                                         3